Citation Nr: 9907941	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-31 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which denied entitlement to service 
connection for bilateral hearing loss and for tinnitus.


FINDINGS OF FACT

1.  There is no medical evidence linking the veteran's 
bilateral hearing loss with his period of active service.

2.  There is no medical evidence linking the veteran's 
tinnitus with his period of active service.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
bilateral hearing loss and for tinnitus are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be allowed on a 
presumptive basis for certain disabilities such as organic 
diseases of the nervous system (including sensorineural 
hearing loss), if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (1998).  For purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory thresholds in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1,000, 2,000, 3,000 or 
4,000 are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (1998).

The threshold question for the Board, however, is whether the 
veteran presents a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of evidence of a well-
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.  The third element may be 
established by the use of statutory presumptions.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran's service medical records (SMR's) associated with 
the claims file do not include a report of a medical 
examination at the time of the veteran's entry into active 
duty.  Neither are there other records of audiometry tests or 
findings from that time.  Therefore, the veteran's ears and 
hearing are presumed to have been normal.  See 38 U.S.C.A. 
§ 1111.

Review of the SMR's discloses no reference to the veteran's 
having sought or received treatment for hearing loss or 
tinnitus during his period of active service.  Neither do the 
SMR's disclose diagnoses of hearing loss or tinnitus.  At the 
time of his August 1975 separation from service the veteran's 
physical examination report discloses a normal ear evaluation 
and pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
15
25
LEFT
15
20
15
15
15

These audiometer test results establish that at the time of 
his separation from service the veteran's hearing was not 
impaired as that term is defined by VA regulations.  See 38 
C.F.R. § 3.385.

At his November 1997 RO hearing the veteran testified that he 
was exposed to constant acoustic trauma during his more than 
three years aboard the aircraft carrier USS ENTERPRISE during 
the Vietnam War.  He explained that he had lived and worked 
in very close proximity to the flight deck where jet aircraft 
were launched and retrieved 24-hours a day.  He further 
explained that the planes landed and took off with their 
engines at full throttle and that the steam-powered machinery 
used to launch and retrieve the aircraft operated near his 
quarters and was unusually and constantly noisy.  The veteran 
further reported that he was neither provided with nor did he 
use hearing protection devices during his time aboard the 
ENTERPRISE and that over time he became accustomed to the 
noise and learned to live with it.  He further testified that 
he neither sought nor received treatment for hearing loss or 
tinnitus during service and that he did not realize that he 
had hearing disorders until after his separation from service 
in 1975.

Private treatment records from February 1988 are the first 
medical evidence documenting the veteran's sensorineural 
hearing loss.  In addition to providing an impression of mild 
bilateral hearing loss, private treatment records from 
February 1988 to July 1997 also disclose a diagnosis of 
bilateral tinnitus but describe the veteran's speech 
recognition as good.  Although James Holt, M.D., a private 
physician who prepared these records, noted the veteran's 
reports of in-service noise trauma, the treatment reports do 
not include an opinion as to the etiology of the veteran's 
hearing loss or tinnitus.  However, in an October 1997 letter 
Dr. Holt stated that the veteran's hearing loss might be 
attributable to several causes "which can include noise 
exposure and a genetic factor" but Dr. Holt admitted that he 
could not determine either the amount of noise to which the 
veteran was exposed or the extent to which the veteran's 
hearing loss might be attributable to noise exposure.  Dr. 
Holt opined only that "it seems reasonable to assume that at 
least to a probable degree some of the hearing loss could be 
attributable to the noise exposure."  Dr. Holt's letter does 
not discuss the etiology of the veteran's tinnitus.

Upon a VA audiological evaluation in January 1997, the 
veteran was shown to have an average puretone air conduction 
of 39 in the left ear and 39 in the right ear.  His pure tone 
thresholds in decibels were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
40
45
LEFT
30
40
45
40
30

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner also noted objective 
findings of bilateral tinnitus.  The examiner opined that 
"it is possible" that the veteran's mild hearing loss was 
attributable to in service noise exposure.  The examiner did 
not provide an opinion as to the etiology of the veteran's 
tinnitus.

In April 1998, a VA audiologist who reviewed the claims file 
declined to state an opinion that the hearing loss documented 
by the January 1997 VA examination report was attributable to 
the veteran's in-service noise exposure.  The VA audiologist 
further refined her opinion in September 1998 by stating that 
the veteran's current hearing loss was most likely 
"etiologically related to some non-service incident or 
factor" because the nature of the veteran's hearing was 
inconsistent with noise exposure.  The examiner concluded by 
stating that she found no evidence linking the veteran's 
hearing loss with his period of active service. The examiner 
did not provide an opinion as to the etiology of the 
veteran's tinnitus.

It is clear from a review of the evidence outlined above that 
the first medical evidence of hearing loss and tinnitus 
appeared more than 10 years after the veteran's service.  
There is no medical evidence that the veteran had a hearing 
loss or tinnitus in service or that his current hearing loss 
and tinnitus are related to an incident in service.  The only 
evidence that purports to relate the claimed hearing loss to 
service or to diagnose and relate tinnitus to service are 
statements submitted by the veteran's wife, his former 
shipmates and the veteran himself.  However, because at all 
times relevant to this appeal the veteran and others who 
submitted statements to the claims file have been lay persons 
with no medical training or expertise, these statements alone 
cannot constitute competent evidence either of a nexus or 
relationship between his current hearing loss and his period 
of active service or of a current diagnosis of tinnitus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Undoubtedly, the veteran is sincere in his belief that his 
hearing loss and tinnitus are related to his service.  
However, he is not qualified as a layperson to offer such an 
opinion and the veteran's mere contentions without supporting 
medical evidence do not constitute well-grounded claims.

Inasmuch as the record is devoid of competent medical 
evidence either establishing a link between the veteran's 
current hearing loss and tinnitus and his period of active 
service, the veteran's claims for service connection for 
hearing loss and tinnitus are implausible and must be denied 
as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.


ORDER

Entitlement to service connection for bilateral hearing loss 
and for tinnitus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

